Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 9 and 11-20 have been considered but are moot because they relate to the newly amended limitations for which new art Zhang and new portions of Wu are cited below. 
In regard to claim 1 the applicant asserts that Wu does not disclose an “under screen” device but instead discloses an “in screen” device. First, the examiner notes that the argued limitation appears in the pre-amble of the claim. When reading the preamble in the context of the entire claim, the recitation ‘an optical image capturing unit, disposed under a display screen’ is not limiting because the body of the claim describes a complete invention and does not define which components makeup the optical capturing unit, or the display screen so as to create a structural limitation upon the claim elements. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Further Wu discloses that the image capturing units 12 of the biometric device are located below the display elements 111, and thus can be said to be disposed ‘under a display screen’  of an electronic device. If the applicant wishes to limit the claims to a specific of the image capturing photo-sensor device, such as beneath a substrate of the display, the examiner would recommend incorporating such limitations into the claim. 
The applicant further makes many assertions regarding a requirement for ‘compactness’ however such arguments, while informative, do not relate to specific limitations within the claim. 
In regard to the applicants arguments made regarding the structure of the first transparent medium and light shielding layer, the examiner has provided new art Zhang to meet the newly added limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "better combined” in claims 1, 13 and 19 is a relative term which renders the claim indefinite.  The term "better combined" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no indication of which measure is used to determine how the second transparent medium layer may be ‘better combined’ than the first transparent medium layer. The meets and bounds of the claims are unclear as there is no established standard by which to determine the second layer is “better”.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (2019/0026530) in view of Zhang et al (2019/0214411).
In regard to claim 1 an optical image capturing unit, disposed under a display screen of an electronic device  (Wu Fig. 7a and pars 32, 51 and 68-76, note light sensing unit 12, positioned below electroluminescent structure 111, note that electroluminescent structures make up a display screen as noted in par. 32), comprising:
a micro lens (Wu Fig. 7a and par. 72 note converging lens 13);
a light shielding layer disposed under the micro lens, wherein the light shielding layer is provided with a window (Wu Fig. 7a and par 72 note light shielding part 14);
a photosensor disposed under the light shielding layer, wherein the micro lens is configured to converge an optical signal from above the micro lens to the window, and the optical signal is transmitted to the photosensor via the window (Wu par. 72 note light sensing unit 12 also note pars 34-35 for light 
a dielectric and metal layer disposed between the light shielding layer and the photosensor or disposed under the photosensor, wherein the dielectric and metal layer comprises a connection circuit of the photosensor (Wu Fig. 7a and pars 68-72 note dielectric layer 34 including metal connection circuits 18, 38 and 39 which is disposed under the light sensing unit 12).
a first transparent medium layer proximate to a light shielding layer (Wu Fig. 7a and par. 68 note second insulating layer 40 as the first transparent medium layer disposed under light shielding element 14);
a second transparent medium layer, disposed on the first transparent medium layer (Wu Fig. 7a and par. 68 note pixel defining layer 42 as the second transparent medium layer); and 
a passivation layer disposed between the micro lens and the second transparent medium layer, wherein, compared with the first transparent medium layer, the second transparent medium layer is better combined with the passivation layer and is configured to compactly connect the first transparent medium layer and the passivation layer (Wu Fig. 7a and par. 68  note encapsulation film 43 as passivation layer, note that the pixel defining layer 42 is ‘better’ combined with the encapsulating film 43 than the second insulating layer 40 because it is physically positioned proximate to the encapsulating layer 43 also note that the layers are ‘compactly’ connected as there is no space between the layers). 
It is noted that Wu does not disclose a first transparent medium which is disposed on the light shielding layer and filling the window of the light shielding layer. However, Zhang discloses an array substrate in which a light shielding element is incorporated with an insulating layer and hence the insulating layer is disposed on the light shielding layer and fills the windows of the light shielding layer (Zhang Figs 1-2 and par. 21 note light shielding portion 11 incorporated into insulating layer 10). 


In regard to claim 2 refer to the statements made in the rejection of claim 1. Wu discloses that the optical signal detected by the photosensor is used to form a pixel of a capture image (Wu pars 33-36 note each pixel unit of a display includes a light sensing unit and are used to identify finger and/or palm prints, the use of a plurality of light sensing units inherently discloses the capturing of an image). 

In regard to claim 3 refer to the statements in the rejection of claim 1. Wu further discloses that the focus point of the micro lens is located in the window (Wu Fig. 4c and par. 44). 

In regard to claim 4 refer to the statements made in the rejection of claim 1 above. Wu further discloses that the window is cylindrical (Fig. 7a note transmission window 14 with hole for light passage that has a certain height, also note par. 42 the hole may be circular in shape and hence forms a cylinder). 
	
	Claim 13 describes and optical image capturing system substantially corresponding to the optical image capturing unit of claim 1 above. Refer to the statements made in regard to claim 1 above for the rejection of the corresponding limitations of claim 13 which will not be repeated here for brevity. In particular regard to claim 13 Wu further discloses an array of optical image capturing units (Wu Fig. 5 
	In regard to claim 17 refer to the statements made in the rejection of claim 13 above. Wu further discloses a support structure for supporting the optical image capturing system (Wu par. 32 note optical image capturing system is part of a display device, further not par. 7a showing the layered substrate structure supporting each individual optical unit). 
	In regard to claim 18 refer to the statements made in the rejection of claim 13 above. Wu further discloses that the optical image capturing system is a biometric identification system (Wu pars 32-34 note identifying finger or palm prints). 

	Claim 19 describes an electronic device substantially corresponding to the optical image system of claim 13 and the image capturing unit of claim 1 above. Refer to the statements made in regard to claims 1 and 13 above for the rejection of the corresponding limitations of claim 19 which will not be repeated here for brevity. In particular regard to claim 19 Wu further discloses a display screen (Wu Fig. 1 and par. 32 note display panel 1).
	 In regard to claim 20 refer to the statements made in the rejection of claim 19 above. Wu further discloses that the display screen is an organic light emitting diode display screen and a light emitting layer of the displays screen comprises plurality of organic light emitting diode light sources wherein the optical image capturing system is a biometric identification system, the biometric identification system employs at least some of the organic light emitting diode light sources as an excitation light source for biometric identification (Wu par. 32 note display screen includes a matrix of pixels comprised of organic light emitting elements, also note pars 32-34 finger or palm print identification, finally note par. 32 light from the organic light elements scatters off of a finger to light sensing elements and is used for the identification process). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view Zhang and view of Xu et al (2019/0050621).
In regard to claim 5 refer to the statements made in the rejection of claim 1 above. It is noted that Wu does not disclose the diameter of the light shielding window. However, Xu discloses a light shielding window with a diameter greater than 100 nm (Xu pars. 120-121 note light shield openings of 4 microns, or 4000 nm). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of using window openings of diameters larger than 100nm as taught by Xu in order to allow for reduced radius of curvature lenses as suggested by Xu (Xu par. 121). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Zhang and He et al (2017/0270342) and in further view of Lai et al (2019/0157492).
In regard to claim 6 refer to the statements made in the rejection of claim 1 above. It is noted that Wu does not disclose details of wavelengths of light for the optical system. However He, discloses a fingerprint sensor which operates on visible wavelengths of light of 580 nm or smaller (He par. 119).
 It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of operating the fingerprint detection system of Wu at visible wavelengths of 580nm and higher in order to measure wavelengths of light that are reflected by human fingers as suggested by He (He par. 119). 
Wu further discloses light shielding portions (He pars 68-72 note light shielding part 14). It is noted that Wu does not disclose transmittance values of the light shields. However, Lai teaches that 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of using light shielding having a transmittance less than 20% as taught by Lai for shielding the visible wavelengths of Wu in view of He in order to gain the advantage of effectively blocking light in the working wavelength range as would be the expected purpose of a “light shield”. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Zhang and Fukuoka et al (2020/0374475).
In regard to claim 11 refer to the statements made in the rejection of claim 1 above. It is noted that Wu does not disclose details of the lens material. However Fukuoka discloses that on chip lenses may be formed of organic materials (Fukuoka par. 72 note one chip lens maybe formed of various organic resins such as acrylic resin or styrene resin). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of using organic materials as suggested by Fukuoka in order to gain the expected advantages of lightweight, robust lenses. 

Claims 12 and 14-16, re rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Zhang and He.
In regard to claims 12 and 15 refer to the statements made in the rejection of claims 1 and 13 above. It is noted that Wu does not disclose a filter layer. However He discloses a filter layer disposed in an optical path between the micro lens and the photosensor, and configured to filter out an optical signal of a non-target wavelength band and transmit an optical signal of a target wavelength band (He 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating a filter layer as taught by He in the apparatus of Wu in order to reduce the effect of undesired background light as suggested by He (He par. 119). 
In regard to claim 14 refer to the statements made in the rejection of claim 13 above. Wu discloses an array of optical image capturing units comprising rows and columns (Wu Fig. 5 and pars 49-51 note array of switching transistors in rows and columns that have a one-to-one correspondence with sensing units 12, hence an array of image capturing units). It is noted that Wu does not explicitly disclose that the number of rows and columns is greater than or equal to 10. However, He discloses an optical image capturing system in which the number of rows and columns in the array of optical image capturing units is greater than or equal to 10 (He Fig. 24 and pars 167-168 note optical detector unit for each collimator hole, also note Fig. 22 and par. 163 note the array of collimator holes may be at least 10x10). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention to use an array of image capturing units in Wu that is at least 10x10 as disclosed by He in order to gain the expected advantage of obtaining high resolution images of the subject finger or palm (Wu pars 33-36 note identifying finger or palm prints). 
In regard to claim 16 refer to the statements made in the rejection of claim 13 above. Wu further discloses a contact layer disposed above the array (Wu pars. 68-72 and Fig. 7a). It is noted that Wu does not disclose a light incident angle screening unit. However He discloses an optical image capturing system which includes a glass contact layer which acts as a light incident angle screening unit disposed above the array for transmitting light within a specific incident angle and shielding light outside 
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of utilizing a glass cover plate as taught by He as the contact layer of Wu in order to allow light with very large incidence angles to escape and not influence operation of the image capturing system as suggested by He (He par. 94). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423